Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 1 of 7




            Exhibit A
         Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 2 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

RODNEY REED,                                     §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
BRYAN GOERTZ, Bastrop County District            §   CIVIL CASE NO. 1:19-cv-794
Attorney, in his official capacity only,         §
                                                 §
               Defendant.                            CAPITAL CASE
                                                 §
                                                 §



     INITIAL DISCLOSURES OF RODNEY REED PURSUANT TO RULE 26(a)(1)(A)

       Pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure, plaintiff Rodney

Reed (“Plaintiff”), hereby submits his initial disclosures.       Plaintiff reserves the right to

supplement or revise these initial disclosures in light of further discovery, factual investigation,

and trial preparation. Plaintiff also reserves all objections, claims of privilege, and work-product

protection, in this case or any other case or proceeding, regarding the use for any purpose of

these initial disclosures or any of the information or documents referenced herein.

       The following disclosures are based on information currently known to Plaintiff and are

provided without prejudice to producing, during discovery or at any point before or at trial, any

additional information or documents that are subsequently discovered, subsequently determined

to be relevant for any purpose or subsequently determined to have been omitted from these initial

disclosures.   Plaintiff makes these disclosures without waiving any applicable privilege or

protection, his right to object on any grounds to the use of any documents or information
Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 3 of 7
Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 4 of 7
          Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 5 of 7




       In addition to the persons identified above, Plaintiff also identifies all persons identified

by Defendant in this action in his Rule 26(a)(1) initial disclosures. Plaintiff reserves the right to

amend or supplement the above as more information becomes available.


II. CATEGORIES OF DOCUMENTS, ELECTRONICALLY STORED INFORMATION
    AND TANGIBLE THINGS SUPPORTING PLAINTIFF’S CLAIMS

       Subject to the reservation of rights and privileges described above, Plaintiff identifies the

following category of non-privileged documents, electronically stored information, and tangible

things (collectively “Documents”) that (1) may be in his possession, custody, or control, and (2)

may be used to support his claims or defenses, unless the use would be solely for impeachment.

It is believed that Defendant is already in possession, custody or control of the documents, ESI

and tangible things noted below.

                      All documents, electronically stored information, and tangible things in
                       the custody of (i) Defendant, and (ii) the Bastrop County District Clerk,
                       Bastrop County Sheriff, and Texas Department of Public Safety, collected
                       or generated in the investigation of the death of Stacey Stites.

                      All documents, electronically stored information, and tangible things
                       identified by Defendant in this action in his initial and supplemental
                       disclosures pursuant to Federal Rules of Civil Procedure 26(a) and (e).

       Plaintiff reserves the right to amend or supplement the above as more information

becomes available.

III. CALCULATION OF DAMAGES

       Because Plaintiff seeks only declaratory relief in this action, this provision does not apply.

Plaintiff reserves all rights to seek damages and all other or further relief.




                                                   4
          Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 6 of 7



IV. INSURANCE AGREEMENTS

       At this time, Plaintiff is not aware of any insurance policy under which an insurance

carrier would be liable to satisfy part or all of a judgment in this action.

DATED: October 10, 2019                        Respectfully submitted,


                                               /s/Bryce Benjet
                                               BRYCE BENJET
                                               Texas State Bar No. 24006829
                                               E-mail: bbenjet@innocenceproject.org
                                               THE INNOCENCE PROJECT
                                               40 Worth Street, Suite 701
                                               New York, New York 10013
                                               Telephone No.: (212) 364-5980
                                               Facsimile No.: (212) 364-5341

                                               ANDREW F. MACRAE
                                               Texas State Bar No. 00784510
                                               E-mail: amacrae@levatinopace.com
                                               LEVATINO|PACE PLLC
                                               1101 S. Capital of Texas Highway
                                               Building K, Suite 125
                                               Austin, Texas 78746
                                               Telephone No.: (512) 637-8565
                                               Facsimile No.: (512) 637-1583

                                               Cliff C. Gardner (admitted pro hac vice)
                                               Robert A. Weber (admitted pro hac vice)
                                               Nicole A. DiSalvo (admitted pro hac vice)
                                               Shaivlini Khemka (admitted pro hac vice)
                                               SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                               One Rodney Square
                                               P.O. Box 636
                                               Wilmington, Delaware 19899-0636
                                               Tel.: (302) 651-3000

                                               Attorneys for Rodney Reed, Plaintiff




                                                   5
         Case 1:19-cv-00794-LY Document 24-1 Filed 10/15/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I certify that on this 10th day of October, 2019, I transmitted the foregoing document via
email to Matthew Ottoway, counsel for defendant Brian Goertz.



                                             /s/ Andrew F. MacRae
                                              Andrew F. MacRae


Dated: October 10, 2019




                                                6
